DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
In each of claims 1-15, all drawing reference numbers should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikhemar et al. U.S. Patent App. Pub. No. 2014/0146717.
Regarding claim 1, Mikhemar discloses a transceiver system for full-duplex communication comprising an electrical balance based duplexer (i.e. EBD 120 – Fig. 1) coupled with at least one transceiver (¶ [0015]) and at least one antenna 110, wherein the EBD comprises a plurality of ports (see Fig. 1A), the at least one antenna configured to transmit first signals (i.e. signal from TX path – ¶ [0017]), the at least one antenna configured to receive second signals using at least one circulator (i.e. 122 – Fig. 1B), wherein the EBD 120 is configured to provide 
Regarding claim 3, Mikhemar discloses that the EBD is configured to isolate the first received signals provided to the RX path from leakage interference caused by the at least one transceiver (¶ [0018]).
Regarding claim 4, Mikhemar shows that EBD 124 is fed with the transmitting signals through circulator 122 and attenuator 126 at a pair of isolated ports (215, 225).
Regarding claim 8, Mikhemar discloses a method for interference cancellation in full-duplex communication, comprising detecting, by an electrical balance based duplexer (i.e. EBD 120 – Fig. 1) transmitting signals from at least one antenna 110, detecting, by the EBD, receiving signals from the at least one antenna 110, and providing, by the EBD, an isolation between the transmitting signals and the receiving signals in a same channel full duplex front-end circuit using the at least one circulators (see ¶ [0017]).
Regarding claim 10, Mikhemar further shows that the EBD 120 is coupled with at least one transceiver (¶ [0015]) and at least one antenna 110, the antenna configured to receive the signals using at least one circulator 122 (see Fig. 1B).
Regarding claim 11, Mikhemar discloses that the EBD 120 is configured to isolate the received signals from leakage interference caused by the at least one transceiver (¶ [0018]).
Regarding claim 12, Mikhemar shows that EBD 124 is fed with the transmitting signals through circulator 122 and attenuator 126 at a pair of isolated ports (215, 225).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar et al. in view of Chang et al. U.S. Patent App. Pub. No. 2016/0218769.
Regarding claims 5 and 13, Mikhemar discloses a transceiver system and method for interference cancellation in full-duplex communication, as described above, but does not expressly disclose at least one signal interference cancellation circuit is placed in the transceiver. 
Chang discloses an apparatus and method for canceling interference including a signal interference cancellation circuit (i.e. analog filter 250) along with an EBD, for canceling an interference signal (see ¶ [0060]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a signal interference cancellation circuit, as disclosed by Chang, in the transceiver system of Mikhemar, in order to aid in canceling a self-interference signal introduced into a receive module (see Chang, ¶[0060]).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar et al. in view of Craninckx et al. U.S. Patent App. Pub. No. 2017/0026022.
Regarding claims 5 and 13, Mikhemar discloses a transceiver system and method for interference cancellation in full-duplex communication, as described above, but does not expressly disclose at least one tuning network placed between the circulator and the EBD to manage the isolation of the transmitting and receiving signals.
Craninckx discloses a tuning network used as a part of an EBD for in-band full-duplex communication (see ¶ [0045]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a tuning network as part of an EBD, as disclosed by Craninckx, in the transceiver of Mikhemar, as such a tuning network is .
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar et al. in view of Huusari et al. U.S. Patent App. Pub. No. 2019/0207633.
Regarding claims 7 and 15, Mikhemar discloses a transceiver system and method for interference cancellation in full-duplex communication, as described above, but does not expressly disclose a vector modulator placed between the circulator and the EBD to manage the isolation of the transmitting and receiving signals.
Huusari discloses use of a vector modulator 110 in a full duplex interference cancellation device (see Fig. 1; ¶¶ [0039], [0119]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a vector modulator as suggested by Huusari, in the transceiver system of Mikhemar, to aid in interference cancellation by providing continuously variable phase and amplitude control (see Huusari, ¶ [0119]).  In addition, placement of the tuning circuit between the circulator and EBD of Mikhemar is deemed a design consideration, as it would be obvious to try various placements of the vector modulator for optimal isolation management, where there are a finite number of placement options in the transceiver system associated with the duplexing operation.
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/19/2021